Citation Nr: 1701800	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-34 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of left ankle injury.  

2.  Entitlement to service connection for esophageal carcinoma, to include as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 1968, and he served in the Republic of Vietnam from July 1965 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the March 2010 rating decision, the RO denied service connection for residuals of left ankle injury, and the Veteran filed a notice of disagreement (NOD) with respect to this decision in May 2010.  The RO denied service connection for esophageal carcinoma in the August 2011 rating decision, and the Veteran filed an NOD with respect to this decision in September 2011.  Statements of the Cases (SOCs) regarding both these claims were issued in December 2011, and the Veteran perfected his appeal of these claims in December 2011.  

The Veteran appeared and provided testimony before the undersigned in July 2016.  A transcript of the hearing has been associated with the claims file.  Subsequent to the Board hearing, the Veteran submitted additional evidence pertinent to his claim with a waiver of initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The Veteran's residuals of left ankle injury did not manifest in service, and is not otherwise related to his military service.  

2.  The Veteran's esophageal cancer did not manifest during service, or within one year of separation and was not shown to be attributable to any incident or event of his period of service, to include as a result of his exposure to herbicide in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of the left ankle injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).  

2.  The criteria for service connection for esophageal cancer, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VA provided adequate notice with regard to the issues on appeal in letters sent to the Veteran in February 2009 and October 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service, VA and private medical records have been retrieved and associated with the claims file.  Throughout the appeal, the Veteran either submitted relevant medical records issued by his private treatment providers, or completed the medical release forms in an effort to assist the Board in retrieving these records.  Using the completed medical release forms, the Board did obtain pertinent medical records issued by the Veteran's specified treatment providers, and following his July 2016 hearing, he obtained and submitted additional medical records he believed to be pertinent to his claims waiving AOJ review of this evidence.  

The Board notes that VA afforded the Veteran a relevant examination in connection to his claimed left ankle disability in February 2010.  The Board finds that this examination, in conjunction with the medical opinion provided are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the VA examiner reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to the left ankle claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that no VA examination was provided and no VA opinion has been obtained with respect to the Veteran's esophageal carcinoma claim.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Board finds that VA has no duty to provide an examination with regard to the claim seeking service connection for esophageal carcinoma because there is no evidence establishing a relevant in-service event, injury, or disease and no chronic condition manifested during an applicable presumptive period.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the Veteran's service treatment records are silent on any evidence of esophageal cancer.  His post-service treatment records indicate a diagnosis of esophageal carcinoma in 2010, and further reflect that he underwent an esophagogastroduodenoscopy (EGD) and chemotherapy that same year, and has received ongoing treatment for complications and symptoms arising from his esophageal cancer throughout the years.  However, this 2010 diagnosis occurred nearly forty-two years after the Veteran's discharge from active duty.  The record contains no probative evidence of esophageal carcinoma in service or until decades thereafter, and the post-service medical evidence contains no indication that the Veteran's esophageal carcinoma is related to military service.  In addition, as explained below, esophageal cancer is not subject to the presumptive service connection based on herbicide exposure, and moreover, VA has specifically determined that scientific evidence does not establish a correlation between exposure to herbicides and the development of esophageal carcinoma.  For these reasons, the Board has determined that VA is not obliged to provide an examination or obtain a medical opinion in response to the Veteran's esophageal cancer claim.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 12.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there are no more than conclusory statements by the Veteran that his cancer is due to exposure to Agent Orange.  Such statements do not trigger VA's duty to provide an examination or obtain a medical opinion.  

Neither the Veteran, nor his representative, has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  The Board finds that VA complied with its duty to assist the Veteran in the development of facts pertinent to his claims.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Accordingly, the Board will address the merits of the claim.

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Residuals of Left Ankle Injury

The Veteran contends that he injured his left ankle in service, and relates his current left ankle condition to his in-service injury.  Review of his service treatment records reflects that at the January 1964 enlistment examination, the clinical evaluation of his feet and lower extremities was shown to be normal.  Report of the Veteran's medical history was also negative for any foot trouble, swollen or painful joints, arthritis, or any bone, joint, or other deformity.  The records reflect that he was seen at sick call in May 1966 after falling inside a ditch and twisting his left ankle.  The Veteran reported to experience pain surrounding the lateral malleolus region, and report of the left ankle x-ray revealed a possible small avulsion fracture of "distal os calcis."  The Veteran also submitted a duplicate of a photograph of himself wearing a cast around his ankle while in service.  The remainder of the Veteran's service treatment records is negative for any signs or evidence of left ankle or lower extremity symptoms or abnormalities.  At the November 1967 separation examination, the clinical evaluation of the lower extremities was shown to be normal.  In addition, report of the medical history was negative for any bone, joint, or other deformity; arthritis or rheumatism; or foot trouble.  

The available post-service treatment records reflect that he was seen at the Mobile, Alabama outpatient center (OPC) in May 2004 with complaints of ongoing discomfort in his ankle due to a previous fracture.  During a November 2004 VA treatment visit, the Veteran complained of pain in his ankles and specifically reported to experience left ankle pain with ambulation of thirty years duration.  After undergoing physical evaluation of the ankle, the Veteran was assessed with having "left ankle pain r/o arthritis...." and instructed to add salsalate/analgesic cream to the affected region to help alleviate the pain.  Report of the November 2004 left ankle x-ray revealed signs of small osseous fragment posterior to the distal tibia which was either a small sesamoid or "an old avulsion fracture. . . ."  The x-ray findings also revealed a small plantar calcaneal spur and some soft tissue swelling.  

The Veteran was afforded a VA examination in February 2010, at which time he provided his military and medical history.  According to the Veteran, he stepped into a foxhole and twisted his ankle while stationed in Vietnam during his military service.  He recalled being treated at the military clinic, after which he spent four weeks in multiple casts due to the fact that the original cast would wear out during use.  The Veteran stated that his cast was removed after four weeks, and he was not seen or treated for his left ankle condition again during active service.  Upon conducting a physical examination of the Veteran, the examiner noted that strength testing to gravity and resistance was equal bilaterally and within normal limits for his age.  Results of the left ankle x-ray were also shown to be normal.  After reviewing his service and post-service treatment records, interviewing the Veteran regarding his medical and military history, and conducting a physical evaluation of the left ankle, the examiner diagnosed the Veteran with status-post sprain left ankle, and determined that said disorder was neither caused by, nor the result of, an ankle injury that occurred during the Veteran's military.  In reaching this determination, the examiner noted that while the Veteran injured his left ankle in service, he was treated for it, and the disability resolved without significant residuals.  The examiner further observed no evidence of chronicity or continuity of care when it came to the left ankle disorder.  

In an August 2016 treatment report, the Veteran's private treatment provider (whose signature is indecipherable) indicated that the Veteran's chief complaint was concern about Agent Orange and its complications, neuropathy, and elevated PSA.  In a history of present illness, section, the clinician stated that his neuropathy was consistent with diabetic neuropathy and also that he had fractured his left ankle during service, and that his feet are numb all of the time especially as a sequela of the ankle fracture.  On physical examination of the musculoskeletal system, the physician observed pain on motion during dorsiflexion of the left ankle, but the Veteran's range of motion was normal with tenderness and no crepitus.  The Veteran was diagnosed with "[o]ther fracture of left lower leg, subsequent encounter for closed fracture with routine healing."  Also diagnosed was distal sensory loss especially of the left foot.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for residuals of left ankle injury.  The record does not reflect that the Veteran's left ankle disability manifested during his service or within one year after his separation from service.  Although he was seen, and treated, for a left ankle fracture in May 1966, the clinical records reflect that any injuries stemming from this in-service event were acute and transitory and resolved within a few weeks following treatment.  The remainder of his service treatment records is negative for any treatment for, or complaints or diagnoses of, a left ankle condition during his service, and at the November 1967 separation examination, the clinical evaluation of the lower extremities was shown to be normal.  In addition, the Veteran denied a history of any bone, joint, or other deformity, foot trouble, arthritis or rheumatism, and bone, joint, or other deformity.  

In addition, the preponderance of competent medical evidence of record shows that the Veteran's currently diagnosed left ankle disorder is unrelated to his military service.  At the February 2010 VA examination, the VA examiner acknowledged the Veteran's left ankle injury in-service, but noted that following treatment for the injury, it resolved without significant residuals.  The examiner found no evidence of chronicity or continuity of care for the left ankle, and observed that the remainder of the service treatment records was negative for any mention or evidence of ongoing ankle complaints.  The examiner also noted that the November 1967 separation examination report was absent any complaints of, or treatment for, any bone or joint deformities.  The examiner further observed that the post-service medical records were negative for any complaints of, or treatment for, left ankle symptoms until several decades following his service.  As noted above, after evaluating the Veteran and diagnosing him with s/p sprain left ankle, the examiner determined that the Veteran currently had no significant findings radiographically or on physical examination, and it was less likely as not that any current ankle complaints were caused by, or the result of the in-service ankle injury that occurred while the Veteran was on active duty.  

The Board acknowledges that in the August 2016 treatment report, the Veteran's healthcare provider noted the reported history of the Veteran experiencing numbness in the left foot and leg as a result of the ankle fracture.  The Board finds that the VA medical opinion is highly probative as it provides a definite and clear opinion based on discussions with the Veteran regarding his medical history and current condition, a complete review of the medical records, and a physical examination.  The opinion is also consistent with the other evidence of record and supported by a rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the treatment provider's access to the claims file and the thoroughness and detail of the opinion.)  In this regard, the VA medical opinion is more consistent with the recorded history of the Veteran's left ankle injury inservice and since service than is any attribution of additional neurological symptoms involving his left foot to the ankle injury as opposed to diabetes.  Thus, the Board finds that the February 2010 VA examiner's opinion is entitled to more probative weight than the Veteran's assertion that his left ankle disorder had its onset in service and/or is causally related to service and than the August 2016 private treatment notes.  

To the extent the Veteran is claiming symptoms of the left ankle disorder present continuously since service, he is competent to do so.  However, his statements are not persuasive.  The evidence does not show that the Veteran sought treatment for his left ankle condition immediately following his period of service or for many years thereafter.  Indeed, the earliest post-service medical evidence of record reflecting the Veteran's treatment for, and complaints and diagnosis of a left ankle condition is dated in 2004, thirty-six years after his separation from service.  The Veteran first filed a claim for disabilities pertaining to his joints in 2000, thirty-two years after service, and he first filed a claim for the left ankle disorder in 2009, forty-one years following his separation from service.  Although the presence of symptoms is not the same thing as seeking treatment for symptoms, this long period of time without evidence of seeking treatment has a tendency to show that he did not have symptoms present continuously since service.  Although the Veteran claimed that he re-injured his left ankle and received ongoing treatment for his left ankle condition very soon after his separation from service, he has not submitted private medical records or documents to substantiate these assertions.  The Board notes that the Veteran had the opportunity to submit earlier documents and medical records pertaining to his left ankle condition, but the only medical records pertinent to this issue are dated from 2004 to the present time.  Indeed, the Veteran has submitted all the private medical records he felt were relevant to his claim, and there is no indication that there are any outstanding treatment records pertaining to his left ankle claim.  Accordingly, and based on this evidentiary posture, the Board concludes that a nexus to service is not demonstrated based on the timing of symptoms.  

The Board has also considered the Veteran's statements as to the relationship between his left ankle disability and his active service.  Essentially, the Veteran has offered his conclusory opinion as to the etiology of his residuals of left ankle injury.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedic medicine more particularly, and that he is merely speculating as to whether his left ankle condition was incurred in service and/or related to his in-service injury.  In this regard, he is not competent to diagnose this condition or symptoms, as such diagnosis and relationship are complex questions the answers to which require specialized medical knowledge and specific testing.  The cause of an ankle disability manifesting relatively long after the period of service is a complex question, not a simple one, and, under the facts of this case, not a question that can be answered by observation with ones senses.  Medical expertise is required to provide competent opinions with regard to this question.  As such, the Veteran's statements to this effect are lacking in probative value.  

After considering the probative value of the evidence in this case, the Board finds the evidence against the Veteran's claim for service connection for residuals of left ankle injury to outweigh the evidence in favor of the claim.  Specifically, the evidence is against a finding that the nexus element has been met for this claim.  Hence, the appeal as to this claim must be denied.  

Esophageal carcinoma

The Veteran also contends that he developed esophageal carcinoma as a result of his in-service herbicide exposure while serving in the Republic of Vietnam.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, navel, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Esophageal cancer is not subject to this presumption.  Id.

Review of the service treatment records is negative for any signs or manifestations of gastrointestinal or gastroesophageal problems.  At the January 1964 enlistment examination, the clinical evaluation of the abdomen, viscera and endocrine system was shown to be normal.  In addition, the Veteran denied a history of stomach, liver or intestinal trouble in his medical history report.  The remainder of the service treatment records is absent for any complaints of, or treatment for, gastrointestinal problems, to include any gastroesophageal symptoms or abnormalities.  At the November 1967 separation examination, the clinical evaluation of the abdomen, viscera and endocrine system was shown to be normal and the Veteran denied a history of stomach, liver or intestinal trouble.  

In a June 2010 letter issued by the Veteran's gastroenterologist, A.A., M.D., Dr. A. summarized the medical findings concerning the Veteran's esophageal cancer.  Specifically, Dr. A. wrote that the Veteran had recently been diagnosed with having adenocarcinoma at the gastroesophageal (GE) junction, and his symptoms began eight or nine months prior, and initially manifested by epigastric pain following meals.  Dr. A. noted that the Veteran underwent an intensive workup at the VA Hospital in Mobile, Alabama, which included an esophagogastroduodenoscopy (EGD) the diagnostic test findings of which revealed signs of esophagitis.  Upon "non-resolution" of his symptoms, he was referred to his primary care provider, wherein he underwent another EGD that revealed a hiatal hernia, as well as an area of possible Barrett's esophagus and ulcerative esophagitis at the GE junction.  According to Dr. A., the Veteran was also noted to have nodular mucosa in the fundus and gastritis in the antrum.  Biopsy results were consistent with adenocarcinoma, and he underwent a repeat endoscopy which confirmed a mass at the GE junction in addition to antral gastritis.  

Operative records dated in June 2010 reflected a preoperative diagnosis of esophageal carcinoma, and further showed that the Veteran subsequently underwent a flexible EGD, an endoscopic biopsy, and an endoscopic ultrasound.  A review of the report reflects that an endoscopic ultrasound scope revealed a mass that measured 44 centimeters, and was 8 x 12 millimeters (mm) in diameter.  It was further noted that by endoscopic ultrasound, the Veteran had "T2N0 carcinoma of the esophagogastric junction."  

Private operative records dated in October 2009 reflect that the Veteran underwent another EGD with biopsy, the impression of which revealed antral gastritis in the body and the atrium of the stomach, reflux esophagitis in the lower esophagus, duodenitis in the descending duodenum, a hiatal hernia at the GE junction, and Rule out Barrett's esophagus.  The surgical pathology report reflects that a biopsy of the anterior, posterior, right lateral, and left lateral esophagus was negative for helicobacterpylori organisms or signs of intestinal metaplasia, but did reveal mild chronic gastritis, and mild chronic gastroesophagitis.  

The Veteran underwent a full body PET computed tomography (CT) scan, as well as a whole body CT scan in February 2011, and the test findings revealed post-operative changes reflective of the gastric pull through procedure with scarring in the right lung base, colonic diverticulosis, a right renal cyst, and a large stone in the right renal pelvis.  These findings, however, were negative for any evidence of recurrent or residual esophageal neoplasm.  

Report of the September 2013 consultation provides a summary of the Veteran's more recent medical findings, and reflects that following his adenocarcinoma diagnosis, he underwent chemotherapy while under the supervision of N.A., M.D.  The record reflects that he was doing well until a PET-CT scan in March revealed increased uptake in a left celiac lymph node.  An exploratory laparoscopy in March 2013 revealed signs of disease in the celiac lymph node, and it was recommended that he receive chemotherapy followed by chemoradiation.  It was also noted that he had recently finished his chemotherapy three weeks prior, and had returned to discuss a follow-up CT scan of the abdomen that did show partial response in the celiac node but was still slightly enlarged.  Follow-up records dated in January 2014, and issued by Dr. N.A., reflect that the Veteran underwent a CT scan of the chest, the findings of which showed a 1.2 by 1.4 cm lymph node in the left subcarinal location.  

In the June 2016 letter, Dr. N.A. wrote that he had been caring for the Veteran since his 2010 diagnosis and subsequent treatment through concurrent chemoradiation.  After addressing the Veteran's medical history since the time of his diagnosis, Dr. N.A. noted that the Veteran was "still plagued with some of the symptoms and complications of the cancer, the chemo and the radiation including stomach cramps, back and leg cramps" and rib pain where he underwent radiation therapy.  Dr. N.A. further noted that the Veteran experienced numbness and tingling in his fingers and toes, and his diet had to be altered so to not include any fatty or spicy intake which would otherwise leave him with abdominal pain.  According to Dr. N.A., the Veteran experiences nausea about 75 percent of his waking hours, and has had issues with low blood sugar, as well as a burning sensation in his chest and throat every morning since completing all his therapy.  Dr. N.A. further noted that "[a]pparently, [the Veteran] was exposed to Agent Orange" and while he had no record of this, the Veteran certainly had been through a significant amount of surgery, chemotherapy and radiation for his esophageal cancer.  

The Veteran's treatment records issued by his current physician (whose signature is indecipherable), and dated in August 2016, reflect that he was seen at his physician's office expressing concerns about Agent Orange and its complications.  Other than taking note of the Veteran's concerns, it does not appear that his physician addressed or discussed the Veteran's esophageal cancer, or the actual medical complications arising therefrom.  Instead, his physician appeared to focus on the Veteran's abnormal glucose tolerance, his diabetes, and symptoms associated with his diabetic neuropathy.  

The Veteran's service personnel records reflect that he served in Vietnam from July 1965 to June 1966.  Herbicide exposure is therefore presumed.  

However, esophageal carcinoma is not among the diseases for which the Secretary has determined that presumptive service connection is warranted based on herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  Indeed, the Secretary of the VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (June 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).  The post-service medical records reflect that a May 2010 biopsy of the gastroesophageal junction revealed moderately differentiated adenocarcinoma.  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for esophageal cancer.  See Notice, 72 Fed. Reg. 32,395-32,407 (June 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).  Thus, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application for esophageal cancer.  

With respect to whether the Veteran's esophageal carcinoma is directly related to his military service, the record does not contain any competent evidence that his esophageal carcinoma was present in, or related to, his military service.  As noted above, the Veteran's service treatment records are negative for any complaints or diagnosis of, or treatment for esophageal cancer.  At his separation examination, all of the Veteran's relevant body systems, including the abdomen and viscera, were found to be normal.  As such, the evidence does not show that esophageal carcinoma manifested in service.  In addition, the first medical evidence of the Veteran's esophageal carcinoma is dated in 2010, and the Veteran has not alleged having any disability pertaining to his esophagus or gastroesophageal system until filing his claim in 2010, approximately forty-two years after his military service.  Thus, there is no lay or medical evidence showing that his disorder manifested within one year of his military service.  

In addition, the post-service medical evidence of record is absent any evidence relating or linking the Veteran's esophageal carcinoma to his military service in Vietnam.  Indeed, while a review of the post-service medical records reflects that the Veteran received ongoing treatment for his esophageal carcinoma following the 2010 diagnosis, as well as other health-related issues throughout the years, the only evidence of record suggesting a link or nexus between the Veteran's esophageal carcinoma and his military service, including his in-service exposure to herbicide agents, comes from the Veteran himself.  Indeed, in the June 2010 report issued by Dr. A., upon reviewing the Veteran's medical and social history, he noted the Veteran's reported exposure to chemicals in his past, and further noted that the Veteran had quit smoking in 1998 after thirty years of smoking one pack per day.  However, he did relate any of these factors to the Veteran's esophageal cancer.  In the June 2016 letter, Dr. N.A. noted that he had been treating the Veteran for his esophageal cancer, as well as lingering symptoms and complications of the cancer, since 2010.  He acknowledged the Veteran's reported exposure to Agent Orange in service, as well as the treatment he has endured as a result of his esophageal cancer; however, he did not relate this exposure to his esophageal cancer.  In the August 2016 letter, the Veteran's physician commented on the Veteran's concern regarding his in-service herbicide exposure, and the complications arising therefrom, but did not comment or address whether his esophageal cancer was related to his military service.  

The Board has considered the statements of the Veteran asserting that his esophageal carcinoma is related to his herbicide exposure in service.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran himself has admitted that there was a delayed onset; therefore, it is not a matter of mere observation.   Moreover, the Veteran has never reported that any medical professional has told him that his esophageal carcinoma was related to his military service.

In sum, the competent evidence of record fails to demonstrate that the Veteran's esophageal carcinoma was first diagnosed in service, or within one year of service discharge.  In addition, the competent evidence does not reflect that the Veteran's esophageal carcinoma was related to his military service, including any exposure to Agent Orange in service.  Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for esophageal carcinoma.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for squamous cell carcinoma, right tonsil is not warranted.


ORDER

Entitlement to service connection for residuals left ankle injury is denied.  

Entitlement to service connection for esophageal carcinoma, to include as due to in-service herbicide exposure, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


